Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 1 of 61 PageID: 207



 LAW OFFICES OF JAN MEYER
 & ASSOCIATES, P.C.
 Richard Elem, Esq.
 1029 Teaneck Road, Second Floor
 Teaneck, New Jersey 07666
 Telephone: 201-862-9500
 Email: relem@janmeyerlaw.com

 Liaison Counsel for Lead Plaintiff and the Proposed Class

 [Co-Lead Counsel on Signature Page]

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 EMPLOYEES’ RETIREMENT SYSTEM OF Case No.: 2:19-cv-08237-SDW
 THE PUERTO RICO ELECTRIC POWER
 AUTHORITY, Individually and on Behalf of Hon. Susan D. Wigenton
 All Others Similarly Situated,

 Plaintiff,

 vs.

 CONDUENT INC., ASHOK VEMURI, and
 BRIAN WEBB-WALSH,

 Defendants.



                        AMENDED CLASS ACTION COMPLAINT




                                               i
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 2 of 61 PageID: 208



                                                     TABLE OF CONTENTS

   I.     INTRODUCTION .............................................................................................................. 1

   II.    JURISDICTION AND VENUE ......................................................................................... 6

   III. PARTIES ............................................................................................................................ 7

   IV. SUBSTANTIVE ALLEGATIONS .................................................................................... 8

          A. CONDUENT AND ITS OPERATIONS ....................................................................... 8

                  (i) Conduent’s Spinoff from Xerox ......................................................................... 8

                  (ii) Description of Conduent’s Business................................................................... 8

                  (iii) Conduent’s Automated Tolling Business ........................................................... 9

                  (iv) Conduent’s Transportation Business Was Material to
                       the Company’s Operations ............................................................................... 10

                  (v) Conduent Represented to Investors That to Generate Profitable Growth,
                      the Company Needed to Significantly Rely on Technology ............................ 11

                  (vi) Defendants Touted the Company’s Tolling Operations as an Example of
                       How the Company Planned to Utilize Technology to Support Its Clients ....... 12

          B. CONDUENT ANNOUNCES THE STRATEGIC TRANSFORMATION
             PROGRAM .................................................................................................................. 14

                  (i) The Transformation Program Remains “On Track” Through the First
                      Quarter of 2017 ................................................................................................. 15

                  (ii) The Transformation Program Remains On Track Through the Second
                       Quarter of 2017 ................................................................................................. 16

                  (iii) The Transformation Program Remains On Track Through the Third
                        Quarter of 2017 ................................................................................................. 17

          C. CONDUENT ANNOUNCES THAT IT COMPLETED THE INITIAL PHASE OF
             THE COMPANY’S STRATEGIC TRANSFORMATION AND ISSUES FY2018
             GUIDANCE ................................................................................................................. 18

          D. DEFENDANTS REASSURE INVESTORS THAT CONDUENT’S TOLLING
             ISSUES WOULD NOT IMPACT THE COMPANY’S FINANCIAL FORECAST .. 21

          E. THROUGHOUT THE CLASS PERIOD, DEFENDANTS WERE AWARE THAT
             CONDUENT HAD NOT ADDRESSED TECHNOLOGY ISSUES, WHICH
             NEGATIVELY IMPACTED THE COMPANY’S CORE BUSINESSES ................. 22

                                                                      i
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 3 of 61 PageID: 209



                  (i) Defendant Vemuri Knew or Recklessly Disregarded that Conduent Lacked the
                      IT Resources Necessary to Support Clients ..................................................... 22

                  (ii) Defendants Knew or Recklessly Disregarded that Conduent Did Not Address
                       Legacy IT Issues Because Conduent’s Technology Caused Extended Service
                       Interruptions for the Company’s Tolling Clients ............................................. 23

                  (iii) Defendants Knew or Recklessly Disregarded that Conduent Did Not Address
                        Its IT Infrastructure Because Conduent’s Tolling Clients Withheld Payment to
                        Conduent and Assessed Financial Penalties for the Company’s
                        Service Failures ................................................................................................ 24

                  (iv) A Former Conduent Employee Confirmed that Defendants Knew or Recklessly
                       Disregarded that Defendants Had Not Addressed the Company’s Legacy
                       Technology Issues ............................................................................................ 28

         F. DEFENDANTS REVEAL THAT TECHNOLOGY ISSUES WERE NOT
            ADDRESSED .............................................................................................................. 30

   V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS ........ 31

                        A. FEBRUARY 21, 2018 – FY 2017 FOURTH QUARTER EARNINGS .. 31

                        B. MAY 9, 2018 – FY 2018 FIRST QUARTER EARNINGS ...................... 33

                        C. JUNE 8, 2018 – CONDUENT’S ANALYST DAY ................................. 35

                        D. AUGUST 8, 2018 – FY 2018 SECOND QUARTER EARNINGS.......... 36

                        E. THE TRUTH IS REVEALED ON NOVEMBER 7, 2018 ....................... 38

   VI. ADDITIONAL SCIENTER AND FALSITY ALLEGATIONS...................................... 41

         A.          The Fraud Impacted Conduent’s Core Operations ............................................... 43

         B.          Post-Class Period Revelations Demonstrating Scienter ....................................... 45

   VII. PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET ................................... 46

   VIII. LOSS CAUSATION/ECONOMIC LOSS ...................................................................... 47

   IX. CLASS ACTION ALLEGATIONS ................................................................................. 49

   COUNT I .................................................................................................................................. 50



                                                                      ii
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 4 of 61 PageID: 210



   COUNT II................................................................................................................................. 53

   PRAYER FOR RELIEF ........................................................................................................... 54

   JURY TRIAL DEMANDED ................................................................................................... 55




                                                                     iii
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 5 of 61 PageID: 211



        1.      Lead Plaintiff Oklahoma Firefighters Pension and Retirement System, Plymouth

 County Retirement Association, Electrical Workers Pension Fund, Local 103, I.B.E.W., and

 Employees’ Retirement System of the Puerto Rico Electric Power Authority (collectively, “Lead

 Plaintiff”), by and through their undersigned counsel, alleges the following upon information and

 belief, except as to those allegations concerning the Lead Plaintiff certifications, which are

 alleged upon personal knowledge. Lead Plaintiff’s information and belief is based upon, among

 other things, Co-Lead Counsel’s investigation, which includes without limitation, review and

 analysis of filings with the United States Securities and Exchange Commission (“SEC”), press

 releases, news articles, analyst reports, court filings, and interviews with former Conduent, Inc.

 (“Conduent” or the “Company”) employees. Lead Plaintiff believes that additional evidentiary

 support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

 I.     INTRODUCTION

        2.      Lead Plaintiff seeks to recover damages caused by Defendants’ violations of the

 Securities Exchange Act of 1934 (the “Exchange Act”).

        3.      This is a securities fraud class action on behalf of all persons who purchased

 Conduent common stock on the open market on a U.S. stock exchange between February 21,

 2018 and November 6, 2018, inclusive (the “Class Period”), and were damaged thereby (the

 “Class”).

        4.      Conduent provides business process services, including managing operations

 involving high volume, repeatable, and individualized digital interactions on behalf of its clients.

        5.      One of the Company’s core business segments is Transportation Services, which

 primarily provides support for toll collection, public transit, parking, and photo enforcement.

 During the Class Period, Conduent reported the Government Services and Transportation

 Services segments together as a business segment called “Public Sector.”
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 6 of 61 PageID: 212



         6.     As part of the Company’s toll-collecting operations, Conduent offers a system

 that eliminates toll booths altogether called all-electronic tolling or cashless tolling. Using the

 all-electronic tolling system, technology supported by Conduent’s platform reads an in-vehicle

 transponder or the vehicle’s license plate to identify the vehicle and bill the vehicle owner for the

 toll.

         7.     Prior to the Class Period, Defendants pointed to the Company’s Public Sector

 business, and specifically its electronic tolling operations, as an example of how the Company

 was successfully utilizing platform-based technology to support its clients who rely heavily on

 automation technology.

         8.     In early 2017, in order to become the technology focused company that Defendant

 Vemuri envisioned, Conduent began what it called a “Strategic Transformation.” The initial

 phase of the Strategic Transformation included evaluating the Company’s third-party vendor

 contracts and inventorying/mapping the Company’s IT infrastructure, in order to prepare to

 transfer the Company’s data from a group of data centers to two consolidated data centers.

         9.     Prior to the Class Period, Defendants consistently reported to investors that the

 Strategic Transformation was on track as “contract remediation is progressing” and investments

 in IT infrastructure would continue to ramp throughout the year 2017.

         10.    The Class Period begins on February 21, 2018, when Defendant Vemuri informed

 investors that the Company cleared the initial stage of the Company’s Strategic Transformation.

 Defendant Vemuri informed investors that the consolidation of the Company’s IT and network

 infrastructure was now underway and that in 2017 the Company had “addressed our sub-

 optimized IT-related workforce and vendor relationships.”




                                                  2
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 7 of 61 PageID: 213



         11.    On the same call, Defendant Vemuri led investors to believe that the Company

 had created an inventory of the Company’s IT infrastructure, a critical map needed to transfer the

 Company’s data to the its new data centers, by stating that “[d]uring our first year, we needed to

 inventory and rationalize our technology portfolio.”

         12.    Unbeknownst to investors, however, Defendants had not addressed its sub-

 optimized IT vendor relationship and the Company lacked the systems inventory of the

 Company’s legacy IT infrastructure that Defendants misled investors to believe had been

 completed during 2017.

         13.    The same sub-optimized legacy third-party IT vendor was responsible for

 inventorying and mapping Conduent’s systems. An accurate systems inventory was critical to

 the Company’s data center transfer and, consequently, for keeping its existing operations that

 rely on the data center, including the Company’s platform-based tolling operation running. The

 systems inventory would allow Conduent to see what live processes, current software, and

 applications were running in its current data center environment. If the inventory is incomplete

 or inaccurate, operations such as tolling will not run correctly when data is transferred to a new

 facility.

         14.    Despite disclosing that Strategic Transformation was in the next phase,

 Defendants knew that Conduent’s legacy third-party IT vendor did not inventory the legacy

 systems and that Conduent did not have an accurate systems inventory.           A former senior

 Conduent employee who worked on the data center transfer during the Class Period reported

 that, at the time Conduent was assuring investors that the strategic transformation was

 proceeding as planned, Conduent was experiencing major problems with the data center transfer.




                                                 3
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 8 of 61 PageID: 214



        15.     Defendants also knew that issues with its legacy third-party IT vendor had not and

 could not be addressed because the vendor could not map Conduent’s systems inventory.

 According to the same former Conduent employee, as a result of this legacy vendor’s continued

 suboptimal performance, Conduent took over direction of the data center migration in or around

 June 2018 and began working with the vendor to manually map the Company’s infrastructure.

        16.     The problems with the Strategic Transformation were also apparent to Defendants

 when Conduent attempted to switch over operations from its legacy data center to begin

 operating out of the new data center. The failure to accurately inventory the system caused

 massive issues with its network, which resulted in outages on Conduent’s tolling platform.

 These outages impacted nearly all of Conduent’s E-ZPass tolling clients on the east coast.

 During these outages, Conduent’s platform did not process drivers’ tolls for its clients.

        17.     The tolling agencies from several states including New York, Maryland, New

 Jersey, and Texas withheld revenue from or fined Conduent.                 These tolling agencies

 communicated each financial penalty to Conduent, which resulted from Conduent’s failure to

 meet its service requirements under its tolling contracts with those agencies.

        18.     Defendants, however, continued to inform investors that any issue with the tolling

 authorities was isolated and immaterial. Defendants concealed throughout the Class Period that

 their failure to address issues with the Company’s legacy third-party IT vendor responsible for

 inventorying Conduent’s IT infrastructure was causing system-wide problems stemming from

 the failed data center migration.

        19.     August 8, 2018 was the first time Defendants acknowledged that the Company

 was experiencing performance issues concerning tolling. However, these “performance” issues

 were downplayed to investors as immaterial to the Company’s business.



                                                  4
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 9 of 61 PageID: 215



        20.       Defendant Vemuri was specifically asked by an analyst if the tolling issues were

 indicative of larger problems with the Strategic Transformation. In response, Defendant Vemuri

 said he would not discuss specifics, but that the absence of larger IT problems should be

 apparent from the fact that Conduent reaffirmed its financial guidance.

        21.       During the same call, Defendants failed to disclose the root cause of the issues

 with the Company’s IT infrastructure and misrepresented that the performance issues were

 isolated to a single client. Defendants also failed to disclose that the Company was accruing

 financial penalties from its tolling clients as a result of the Company’s failure to provide service

 as required under its contracts.

        22.       Following Defendants’ August 8, 2018 statements to the market that the

 Company’s technology issues affecting its tolling clients would not impact the Company’s

 financial forecast, Conduent’s stock price increased approximately 5.4% from the previous day’s

 closing price.

        23.       The truth about the Company’s legacy IT issues was revealed on November 7,

 2018, when Conduent surprised the market by revealing that the Company’s earnings per share

 and revenue were below analysts’ expectations. Additionally, the Company cut its FY2018

 revenue guidance 2.5%, lowered adjusted EBITDA [earnings before interest taxes depreciation

 and amortization] guidance 4.4% and lowered adjusted free cash flow guidance by 12.8%.

        24.       Defendant Vemuri disclosed that “continued suboptimal performance from an

 inherited legacy technology vendor’” including the vendor’s “inability to deliver on service level

 agreements” and a “poorly structured contract which [Conduent] inherited,” as well as the

 Company’s “outdated and historically under-invested legacy IT infrastructure” were material

 issues causing the Company to lower its guidance.



                                                  5
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 10 of 61 PageID: 216



         25.     During the ensuing earnings call, Defendant Vemuri admitted that the Company

 continued to experience major service delivery issues to Transportation Services clients.

         26.     Analysts were shocked by this revelation, as during the Class Period Defendants

 assured the market that the technology issues had already been addressed and that the system

 was fully inventoried. BMO Capital Markets reported that these legacy issues must have been

 known to management for some time and should have been communicated to the market earlier.

 See ¶ 157.

         27.     As a result of the revelations, on November 7, 2018, Conduent’s common stock

 price fell $5.60 per share, or over 29%, to close at $13.62 per share on very heavy volume.

 II.     JURISDICTION AND VENUE

         28.     The claims asserted herein arise under Sections 10(b) (15 U.S.C. §78j(b)) and

 20(a) (15 U.S.C. §78t(a)) of the Exchange Act and Rule 10b-5 promulgated thereunder by the

 SEC (17 C.F.R. § 240.10b-5).

         29.     This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. 1331, Section 27 of the Exchange Act (15 U.S.C. §78aa).

         30.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

 Section 27 of the Exchange Act (15 U.S.C. §78aa(c)). Substantial acts in furtherance of the

 alleged federal securities violations have occurred in this Judicial District. Many of the acts

 charged herein, including the dissemination of materially false or misleading information,

 occurred in substantial part in this Judicial District.

         31.     In connection with the acts, transactions, and conduct alleged herein, Defendants

 directly and indirectly used the means and instrumentalities of interstate commerce, including the

 United States mail, interstate communications, and the facilities of a national securities

 exchange.
                                                    6
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 11 of 61 PageID: 217



 III.    PARTIES

         32.     Lead Plaintiff, as set forth in the certifications submitted with its motion for

 appointment of Lead Plaintiff, incorporated by reference herein, purchased Conduent common

 stock during the Class Period.

         33.     Defendant Conduent is a New York corporation with its principal executive

 offices located in Florham Park, New Jersey. Conduent’s common stock trades on the New

 York Stock Exchange under the symbol CNDT.

         34.     According to the Company’s 2017 Annual Report, Conduent provides business

 processing services with expertise in transaction-intensive processing, analytics and automation.

 “Conduent’s services include support for electronic toll collection…[and managing] key

 processes on behalf of [its] clients including fee collecting, compliance and violation

 management, notifications, statements and reporting.”

         35.     Defendant Ashok Vemuri served as the Chief Executive Officer of Conduent and

 was a member of its board of directors at all relevant times.

         36.     Defendant Brian Webb-Walsh served as the Chief Financial Officer of Conduent

 at all relevant times.

         37.     Defendants Vemuri and Webb-Walsh are sometimes referred to herein as the

 “Individual Defendants.” Both of the Individual Defendants:

                 (a)      had intimate knowledge of every aspect of Conduent’s business, including
                          the tolling business;

                 (b)      directly participated in the management of the Company;

                 (c)      were directly involved in the day-to-day operations of the Company at the
                          highest levels;

                 (d)      were privy to confidential proprietary information concerning the
                          Company and its business and operations;


                                                   7
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 12 of 61 PageID: 218



                 (e)    were directly or indirectly involved in drafting, producing, reviewing or
                        disseminating the false and misleading statements and information alleged
                        herein;

                 (f)    were aware that Conduent’s tolling operations were part of Conduent’s
                        core business operations;

                 (g)    were aware of or recklessly disregarded the ongoing technology problems
                        Conduent was experiencing in the Company’s tolling business;

                 (h)    were aware of or recklessly disregarded the fact that the false and
                        misleading statements were being issued concerning the Company; and

                 (i)    approved or ratified these statements in violation of the federal securities
                        laws.

        38.      Defendant Conduent and the Individual Defendants are referred to as

 “Defendants.”

 IV.    SUBSTANTIVE ALLEGATIONS

        A.       CONDUENT AND ITS OPERATIONS

                 (i)    Conduent’s Spinoff from Xerox

        39.      In or around January 2016, Xerox Corporation (“Xerox”) announced plans to

 divide into separate publicly traded companies: one containing its document management

 business – Xerox – and another housing its business process service operations – Conduent

 (previously known as Business Process Outsourcing or BPO).

        40.      In or around June 2016, Xerox named Defendant Vemuri as CEO of Conduent.

        41.      On December 31, 2016, Conduent fully separated from Xerox and began to

 operate as an independent, publicly traded company.

                 (ii)   Description of Conduent’s Business

        42.      Conduent provides business process services, including managing operations

 involving high volume, repeatable, and individualized digital interactions on behalf of its clients.




                                                  8
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 13 of 61 PageID: 219



 Examples of these digital interactions include payments, collections, benefit administration, and

 end-user communication services.

        43.     The Company primarily operates through three segments: (a) Commercial, which

 provides business processing services such as communications, human resource management,

 finance, and accounting services to commercial industry clients; (b) Government Services, which

 provides similar services as in the Commercial segment, but to U.S. federal, state and local, and

 foreign governments; and (c) Transportation, which primarily provides support for electronic toll

 collection, public transit, parking, and photo enforcement.

        44.     During the Class Period, the Government Services and Transportation segments

 were grouped into a single segment called “Public Service.”

                (iii)   Conduent’s Automated Tolling Business

        45.     The Company’s Transportation business manages electronic tolling operations for

 state and local government clients. This includes supporting the platform that recognizes and

 validates an in-car transponder in real time (e.g. the E-ZPass tag used by several states along the

 east coast) to raise the barrier at the toll location, as well as performing the back office financial

 reconciliation, financial processing, and billing distribution.

        46.     Conduent also supports a system that eliminates toll booths altogether called all-

 electric tolling (“AET”). With the AET system, instead of stopping or slowing down at a toll

 booth, vehicles pass under an automated toll checkpoint where Conduent’s technology either: a)

 reads the transponder to collect the toll, or b) uses license plate recognition to identify the vehicle

 and bill the vehicle owner for the toll. The AET system is designed to reduce road congestion by

 tolling moving vehicles.




                                                   9
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 14 of 61 PageID: 220



        47.       According to the Company’s 2017 and 2018 Annual Reports, throughout the

 Class Period, Conduent managed approximately 50% of the automated tolling systems in the

 United States.

                  (iv)   Conduent’s Transportation Business Was Material to the Company’s
                         Operations

        48.       Defendant Vemuri stated in the Company’s second quarter 2017 earnings release

 on August 9, 2017, during the Company’s second quarter earnings call with investors, that

 Defendants had identified Transportation as a “core business[]” moving forward.

        49.       On August 9, 2017, Defendant Webb-Walsh also told investors that

 Transportation was a core business, stating:

                  But as we come into the next quarter, there should be more clarity around core
                  and noncore. And we continue to talk about some core businesses such as
                  transportation, HR, outsourcing, our workers comp business, our compliance
                  business and financial services business. We’ve talked about those as core, and
                  we continue to believe they are core.

        50.       According to Conduent’s 2017 Annual Report, the Company’s Public Sector

 segment, which at the time included Conduent’s Transportation business, generated revenues of

 $2.2 billion in 2017, representing 36% of the Company’s total revenues.

        51.       Of the $2.2 billion of Conduent’s Public Sector revenue, 39% or approximately

 $858 million came from the Company’s Transportation business.             Accordingly, in 2017,

 Transportation accounted for approximately 14% of the Company’s total revenues.

        52.       On February 21, 2018, during the Company’s fourth quarter earnings call with

 investors, Defendant Webb-Walsh highlighted the significance of Conduent’s Transportation

 business, noting that Transportation revenues remained flat, while the Public Sector segment as a

 whole declined 7% year-over-year.




                                                 10
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 15 of 61 PageID: 221



         53.     During the same call, Defendant Webb-Walsh stated that while he expected “the

 first couple of quarters [of 2018 revenue]” would be limited in the Public Sector segment, the

 Company “expect[s] transportation [revenue] inside of Public Sector to grow in 2018.”

         54.     In 2018, Conduent reclassified its business segments and began to report revenues

 from its Transportation business in its own segment called Transportation Services.

         55.     According to Conduent’s 2018 Annual Report, the Company’s Transportation

 Services segment generated $729 million in 2018, representing 13.5% of the Company’s total

 revenues.

         56.     The Company’s tolling business accounted for 41%, or approximately $299

 million, of Conduent’s Transportation Services segment revenue. Accordingly, for the year

 2018, tolling accounted for approximately 5.5% of the Company’s total revenues.

                 (v)     Conduent Represented to Investors That to Generate Profitable
                         Growth, the Company Needed to Significantly Rely on Technology

         57.     Following the Company’s separation from Xerox, Defendant Vemuri stated that

 the Company’s goal was to “win business that is highly repeatable, and supported by platform-

 based offerings.” To accomplish this goal, Conduent acknowledged that it had to become a

 company that significantly relies on technology to service its clients.

         58.     On June 8, 2017, during the Robert W. Baird Global Consumer, Technology &

 Services Conference, Alan Katz, Conduent’s Vice President of Investor Relations explained this

 transition to investors, stating:

                 [W]e’re moving from more of a siloed organization where we have technology
                 that we implement in certain clients and not in all clients. We’re moving away
                 from that and we’re going to utilize technology across the board. Again, moving
                 towards platform-based offerings...




                                                  11
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 16 of 61 PageID: 222



        59.    On November 8, 2017, during the Company’s third quarter earnings call,

 Defendant Vemuri acknowledged that at that time “[o]ver 60% of [Conduent’s] business is

 delivered from platform-enabled services, and I see room for increasing that moving forward.”

        60.    In a May 1, 2018 interview in Strategy + Business magazine, Defendant Vemuri

 reiterated this sentiment stating that to generate profitable growth, Conduent “must have leading

 technology and software platforms” to help clients manage the interactions with the people they

 serve, and “[Conduent’s] execution and delivery of these services must be exceptional.”

               (vi)    Defendants Touted the Company’s Tolling Operations as an Example
                       of How the Company Planned to Utilize Technology to Support Its
                       Clients

        61.    On June 8, 2017, Alan Katz, Conduent’s Vice President of Investor Relations,

 spoke to investors at the Robert W. Baird Global Consumer, Technology & Services Conference

 about how the Company was going to utilize technology and its platforms to grow Conduent’s

 business.

        62.    Specifically, Katz held out the Company’s Public Sector business, particularly

 electronic tolling, as a model IT and platform-based solution for growing and scaling all of

 Conduent’s business segments:

               So if you look at our public sector business, I think this is really a good example
               of how we’ve successfully implemented platform-based solutions where we’re
               about to leverage IP, IT and expand across multiple clients and grow the business.
               I’ll point out a couple of really good examples. So electronic tolling. We’re in the
               top 2 electronic tolling platform – tolling providers in the country. We operate in
               multiple countries, actually. And I’m sure lots of you are familiar with E-ZPass,
               we run E-ZPass tolling up and down the East Coast. This is a platform that we’re
               able to just go to multiple clients and we can reuse probably between 80% and
               90% of the platform…So its investing in platforms like that, that will allow us to
               grow the business and expand to numerous clients. And again, the goal is to
               make the business simple, repeatable, scalable and more IP and IT based.

        63.    On November 8, 2017, during the Company’s third quarter earnings call,

 Defendant Vemuri stated that the Company’s Public Sector segment “illustrates the

                                                12
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 17 of 61 PageID: 223



 characteristics of our core business model where technology platform assets are combined with a

 variety of business services to support a range of distilled interactions with the constituents of

 our clients.”

         64.     On November 14, 2017, Katz and David Amoriell, Conduent’s Executive Vice

 President & President of Public Sector also spoke to investors at the JPMorgan Ultimate Services

 Investor Conference about the Company’s shift in focus towards technology-centric platform

 offerings for its clients.

         65.     When providing a summary of Conduent’s businesses, Amoriell also highlighted

 the Company’s public sector business as an example of how Conduent is already deploying

 technology successfully:

                 [Speaking about] the public sector - [w]e have the platforms, the intellectual
                 capital to be competitive there and really the focus there is around our platforms
                 and bundled offerings we’re taking to our clients…It’s allowed us to drive good
                 margins in this business, right? It’s a segment that’s grown about 5%, give or take
                 a percent point, depending upon whether it’s transportation or the state local or
                 federal government marketplace, right. But it’s a business, I think, well
                 positioned to go forward in terms of the technology and the domain expertise that
                 we have.

         66.     At the beginning of the Class Period, on February 21, 2018, during the

 Company’s fourth quarter earnings call, Defendant Vemuri stated “[i]n terms of portfolio, 2017

 was focused on clarifying our sources of value creation and defining our core.”

         67.     On the same call, Defendant Vemuri continued to call out the Company’s Public

 Sector business as the model for Conduent’s future, stating: “[p]ublic sector in many ways best

 exemplifies those characteristics we define as core: Technology platform solutions supported

 with a range of corresponding business services…Going forward, we will be targeting growing

 segments like transportation….”




                                                 13
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 18 of 61 PageID: 224



        B.      CONDUENT ANNOUNCES THE STRATEGIC TRANSFORMATION
                PROGRAM

        68.     On February 22, 2017, during Conduent’s first conference call with investors

 since becoming an independent entity, Defendant Vemuri announced the Company’s “Strategic

 Transformation” program and told investors that as the Strategic Transformation program

 progresses, “Conduent will suddenly look like a very different Company than the one recently

 separated from Xerox.”

        69.     Defendant Vemuri explained that the purpose of the Strategic Transformation was

 to address an unfocused portfolio, redundant systems, inconsistent processes, unreliable

 management information, and improve the Company’s operations.

        70.     Key areas of focus during the first phase of the Company’s Strategic

 Transformation, included: (i) transitioning to more reliant automation and platform based

 offerings for clients; (ii) contract reformation; (iii) IT infrastructure improvements; (iv)

 inventorying and rationalizing the Company’s technology portfolio; and (v) conducting a

 strategic review of the Company.

        71.     Also on the February 22, 2017 call, in regards to the Company’s contract

 reformation process, Defendant Vemuri emphasized the importance of reliable performance:

                Number one, it is also incumbent upon us to ensure that we are delivering to the
                contract that we have signed. We are driving a higher degree of automation and
                better processes, delivering them with appropriate optimal solutions. Delivering
                them from the right locations, and ensuring that the quality of the service
                delivered does not invite penalties. (Emphasis added).

        72.     Additionally, in 2017, as part of the Strategic Transformation, Conduent began

 consolidating its data centers. This consolidation involved migrating Conduent’s data from

 several of the Company’s existing data centers to a few centralized locations.




                                                14
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 19 of 61 PageID: 225



        73.     According to a former employee, Conduent entered into a contract with Atos SE

 (“Atos”) to provide third-party IT support for its businesses prior to the Class Period. As part of

 the migration process, Atos was tasked with providing technical resources, including an

 inventory of Conduent’s legacy IT infrastructure necessary for the data center transfer. Atos also

 produced and executed data migration plans that were reviewed by Conduent.

        74.     Prior to the beginning of the Class Period, Defendants routinely updated investors

 on the Company’s progress of the Strategic Transformation throughout 2017.

                (i)      The Transformation Program Remains “On Track” Through
                         the First Quarter of 2017

        75.     On May 10, 2017, during the Company’s first quarter earnings call, Defendant

 Vemuri informed investors that Conduent’s Strategic Transformation “continues to be on track.”

        76.     Defendant Vemuri also noted that Conduent was “strengthening our relationships

 with our core technology partners and revisiting our contract obligations to ensure mutual

 balance and benefit.”

        77.     During the same call, Defendant Webb-Walsh reiterated that the “transformation

 initiatives remain on track,” stating that “contract remediation is progressing” and that

 investments in IT infrastructure and business intelligence were underway and would continue to

 ramp through the year.

        78.     Additionally, Defendant Vemuri made it clear that they had completed their

 review of the Company following their exit from Xerox:

                So clearly as we stood the Company up and we looked at our portfolio of
                business, we looked at our contracts, we established a much more tighter
                discipline in terms of deal qualification and criteria of the kind of businesses that
                we want to get into. We began to see the picture of what the business really looks
                like in terms of its sustainability, in terms of growth opportunities. We have
                completed our exercise with regards to all business segments.



                                                 15
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 20 of 61 PageID: 226



        79.     Defendant Vemuri concluded by stating “[w]e have better visibility and business

 intelligence in terms of how our own company operates, how we make decisions, how we price

 deals, et cetera. And we are driving towards a culture of One Conduent.”

                (ii)    The Transformation Program Remains On Track Through the
                        Second Quarter of 2017

        80.     On August 9, 2017, during the Company’s second quarter earnings call,

 Defendant Vemuri updated investors on the progress of the Company’s Strategic

 Transformation:

                I will go into more detail on our Strategic Transformation progress. As I have
                described previously, Conduent inherited a sprawling fragmented and costly
                operational structure that restrained our execution and competitiveness. Aligning
                our cost structure and operational footprint with industry benchmarks is
                foundational to our turnaround plan. We are getting our arms around this
                opportunity, and the results are starting to show.

        81.     Defendant Vemuri also reminded investors that “[s]trategic transformation is

 essential to this first phase of our turnaround plan.”

        82.     During the same call, Defendant Webb-Walsh confirmed that Conduent was

 focused on improving the Company’s internal systems and had made the necessary hires that

 would ensure the Company could run:

                We have been investing in our people, platforms and internal systems. We have
                hired the talent that we need to lead the organization from both a functional and
                operational perspective.

        83.     Additionally, when discussing the Company’s business divestitures as part of the

 contract remediation process, Defendant Vemuri admitted that whether Conduent “[has] the

 appropriate IT and talent and technology” was a consideration when determining if Conduent

 should continue a client relationship.




                                                  16
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 21 of 61 PageID: 227



                 (iii)   The Transformation Program Remains On Track Through the
                         Third Quarter of 2017

         84.     On November 8, 2017, during the Company’s third quarter earnings call,

 Defendant Vemuri updated investors on the progress of the Company’s Strategic

 Transformation:

                 During the third quarter, we made major strides in centralizing our technology
                 ecosystem, including standardizing our internal systems, investing in tolls and
                 consolidating disparate internal platforms. Collectively, this work is contributing
                 to a more agile, productive and contemporary work environment.

         85.     During the same call, Defendant Vemuri also explained to investors how the

 Company’s Strategic Transformation efforts would benefit the Company’s core businesses

 including Transportation:

                 The process of streamlining our portfolio is enabling higher focus around
                 businesses we consider core to the future of Conduent…They are segments where
                 we can differentiate on the basis of our technical, domain and process expertise.
                 And most importantly, they are in line with our vision for how we create value for
                 our clients, managing and operating digital interactions with the people they
                 service at massive scale where each interaction is personalized, secure, compliant,
                 on-demand and on brand, whether it’s a payment, disbursement, question or
                 transaction.

         86.     Additionally, Defendant Vemuri stated that the “Public Sector illustrates the

 characteristics of our core business model where technology platform assets are combined with a

 variety of business services to support a range of distilled interactions with the constituents of

 our clients.”

         87.     Defendant Vemuri also reiterated to investors that Conduent had the “team,

 resources and offerings” to be a “best-in-class provider of technology-enabled business service

 solutions” for its clients.




                                                 17
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 22 of 61 PageID: 228



        C.      CONDUENT ANNOUNCES THAT IT COMPLETED THE INITIAL
                PHASE OF THE COMPANY’S STRATEGIC TRANSFORMATION AND
                ISSUES FY2018 GUIDANCE

        88.     On the first day of the Class Period, February 21, 2018, during the Company’s

 fourth quarter earnings call, Defendants represented to investors that Conduent had exited the

 initial phase of its Strategic Transformation, Defendants had defined the Company’s core

 business moving forward, and the Company was “on the right path to generate profitable

 growth” in 2018.

        89.     On February 21, 2018, Defendants issued Conduent’s FY2018 revenue and

 adjusted EBITDA guidance and confirmed that investors should expect an acceleration of growth

 in the coming year. Conduent’s FY2018 guidance advised that investors should expect revenue

 in the range of $5.625 billion to $5.799 billion and adjusted EBITDA in the range of $707

 million to $733 million.

        90.     Defendant Webb-Walsh also stated that projected FY2018 EBITDA growth of

 between 8% and 12% was due in part to the positive results of the Company’s Strategic

 Transformation program, and lower revenue projections were the result of changes to accounting

 standards for revenue recognition.

        91.     Defendants also advised investors that during the initial phase of the Strategic

 Transformation process the Company had cured many of the inefficiencies stemming from

 legacy elements left over from Xerox.

        92.     Importantly, Conduent represented to investors that it had eliminated sub-optimal

 third-party vendors.   Specifically, Defendant Vemuri stated that “[i]n 2017, we addressed our

 sub-optimized IT-related workforce and vendor relationships. Next we expect to see benefits

 from the platform rationalization work completed last year.”



                                                18
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 23 of 61 PageID: 229



        93.     On the same call, Defendant Vemuri highlighted the Company’s progress at

 building its capabilities as a technology company. Specifically, Defendant Vemuri represented

 to investors that Conduent now had a map of its IT infrastructure, which would allow it to start

 investing in IT infrastructure upgrades, stating “[d]uring our first year, we needed to inventory

 and rationalize our technology portfolio. Starting in 2018, we’ll begin our work to modernize

 our offerings with cutting-edge technology.”

        94.     On May 9, 2018, the Company announced its financial results for the first quarter.

 In the Company’s first quarter earnings announcement, Conduent updated its guidance ranges for

 FY2018. Conduent reduced its FY2018 revenue guidance to between $5.44 billion and $5.64

 billion and its adjusted EBITDA guidance to between $672 million and $698 million.

        95.     On the ensuing May 9, 2018 first quarter earnings call, Defendant Webb-Walsh

 stated that these reduced guidance figures were caused by the Company’s strategic divestiture of

 businesses deemed non-core that were scheduled to close in the following quarter. Additionally,

 Defendant Webb-Walsh stated that but for the Company’s strategic divestiture “the guidance

 ranges that we provided during the last earnings call would not have changed.”

        96.     On the same call, Defendants reported that Public Sector revenue “was down 5%

 sequentially as a result of some lower volumes from some transportation clients.” However, the

 Company remained positive with respect to its Transportation business, stating that the Company

 “still expect[s] to show growth in this area of the business in 2018 as a large tolling contract is

 expected to ramp by the end of Q2.”

        97.     Additionally, Defendant Vemuri provided an update on the Company’s Strategic

 Transformation, stating “[r]eal estate and IT consolidation remain large contributors to our

 transformation work and are progressing well.”



                                                  19
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 24 of 61 PageID: 230



         98.    Defendants did not cite IT infrastructure issues, third-party vendor performance

 issues, or client delivery issues as reasons for revising Company’s FY2018 guidance on May 9,

 2018.

         99.    On June 8, 2018, at Conduent’s Analyst Day, the Company updated its guidance

 ranges for FY2018. Conduent reduced its FY2018 revenue guidance to between $5.41 billion

 and $5.61 billion and its adjusted EBITDA guidance to between $662 million and $688 million.

         100.   Once again, as stated during the Company’s first quarter earnings call on May 9,

 2018, Defendant Webb-Walsh informed investors that the changes to the Company’s guidance

 resulted from a strategic divestiture. Defendant Webb-Walsh continued that Conduent “still

 expect[s] to grow organically in Q4 of this year.”

         101.   Defendants did not cite IT infrastructure issues, third-party vendor performance

 issues, or client delivery issues as reasons for revising Company’s FY2018 guidance on June 8,

 2018.

         102.   During the presentation, Defendant Vemuri updated investors on the Company’s

 progress on updating its IT infrastructure, stating:

                We’re also aggressively attacking our IT infrastructure with a goal of
                consolidating down to 2 primary data centers and a single network backbone by
                2020. We’ve taken back our critical network infrastructure as well as our client-
                facing application from service providers to who we had outsourced for better
                control and performance by ourselves.

         103.   During the Company’s presentation, Defendants did not disclose to investors that

 it was experiencing problems with the data center migration or that its third party vendor had

 proven incapable of recreating the legacy systems inventory that was critical to migrating the

 data to new data centers.




                                                  20
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 25 of 61 PageID: 231



         D.       DEFENDANTS REASSURE INVESTORS THAT CONDUENT’S
                  TOLLING ISSUES WOULD NOT IMPACT THE COMPANY’S
                  FINANCIAL FORECAST

         104.     On August 8, 2018, the Company announced its financial results for the second

 quarter.     In the Company’s second quarter earnings announcement, Conduent affirmed its

 FY2018 revenue and adjusted EBITDA guidance from the Company’s Analyst Day of June 8,

 2018.

         105.     During the ensuing August 8, 2018 second quarter earnings call, Defendant

 Vemuri acknowledged that the Company was experiencing performance issues on a tolling

 contract for a government client. Defendant Vemuri provided minimal details about the source

 of the problem, but reassured investors that Conduent had “the capability to efficiently resolve

 these issues” and that the Company was “dedicating all necessary resources to meet our

 contractual commitments”

         106.     During the same call, when discussing the impact of any issues concerning the

 tolling contract on the Company’s financials, Defendant Webb-Walsh directly stated “we don’t

 anticipate it having an impact on our ability to meet our guidance.”

         107.     Following Defendants’ statement to the market that the Company’s technology

 issues affecting its tolling clients would not impact the Company’s financial forecast, Conduent’s

 stock price increased $1.01 to close at $19.47 on August 8, 2018, an increase of approximately

 5.4% from the previous day’s closing price.




                                                 21
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 26 of 61 PageID: 232



           E.     THROUGHOUT THE CLASS PERIOD, DEFENDANTS WERE AWARE
                  THAT CONDUENT HAD NOT ADDRESSED TECHNOLOGY ISSUES,
                  WHICH NEGATIVELY IMPACTED THE COMPANY’S CORE
                  BUSINESSES

                  (i)    Defendant Vemuri Knew or Recklessly Disregarded that
                         Conduent Lacked the IT Resources Necessary to Support
                         Clients

           108.   From its first days as a standalone company in 2017, Defendant Vemuri knew that

 Conduent lacked the modern IT resources necessary to support his technology dependent,

 platform-based service model.

           109.   Defendant Vemuri stated that in 2017 there were approximately 20 data center

 outages, as well as mainframe outages, during Conduent’s first 60 days of operation according to

 a later May 1, 2018 interview reported in Strategy + Business magazine. Defendant Vemuri

 stated that he was deeply involved in overseeing Conduent’s technology and was surprised that

 Conduent was operating its business using what he called a “1990s ecosystem” of mainframes

 and data centers, while “everybody else had moved to off-premise systems, moved into the

 cloud.”

           110.   According to the same May 1, 2018 interview in Strategy + Business magazine,

 Defendant Vemuri claimed that during Conduent’s first 60 days of operation, but prior to the

 spinoff from Xerox, he met with approximately 25 of Conduent’s top clients and learned that the

 Company had problems managing its data.

           111.   On November 8, 2017, over 11 months into operation as a stand-alone company,

 during the Company’s third quarter earnings call, Defendant Vemuri acknowledged that

 Conduent was still constrained by its IT, stating, “[t]he highly fragmented structure we inherited

 include[ed] a disjointed IT infrastructure that has impeded productivity and performance as an

 organization.”


                                                 22
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 27 of 61 PageID: 233



        112.    Defendant Vemuri spearheaded the Strategic Transformation, overseeing how to

 update the Company’s legacy systems.

                (ii)   Defendants Knew or Recklessly Disregarded that Conduent
                       Did Not Address Legacy IT Issues Because Conduent’s
                       Technology Caused Extended Service Interruptions for the
                       Company’s Tolling Clients

        113.    During the Class Period, Conduent experienced issues providing its AET

 processing services to several of its tolling clients because Defendants had not addressed legacy

 IT issues.

        114.    Conduent manages the cashless tolling system for the New York State Thruway

 Authority (the “Thruway Authority”). On May 15, 2018, the Thruway Authority announced

 that, throughout 2018, Conduent’s system failed to process tolls on several of New York’s

 bridges and roads across the state, including the Mario M. Cuomo Bridge connecting Rockland

 and Westchester Counties and the Grand Island Bridge in Erie County.

        115.    Conduent’s failure to efficiently process tolls for the Thruway Authority resulted

 in late bills being issued, which included excessive fines for users. As a result, on May 15, 2018,

 the Thruway Authority issued a press release announcing an amnesty program to absolve New

 York drivers of more than 281,000 violations worth more than $1.4 million for the Mario M.

 Cuomo Bridge that were caused by processing issues with Conduent’s cashless tolling system.

 The Thruway Authority confirmed that Conduent knew of these issues, stating that it was

 working with Conduent “to simplify the Tolls by Mail website.”

        116.    Conduent knew on June 4, 2018 that the Florida Department of Transportation’s

 (“Florida DOT”) tolling systems, which Conduent supported, were due to go offline for system

 updates. According to a later Miami Herald article dated February 19, 2019, Conduent’s update

 caused a month long system outage. While the systems were down, tolls were not being posted

                                                 23
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 28 of 61 PageID: 234



 to users’ accounts.      The extended outage created a backlog of approximately 170 million

 transactions and the processing delays resulted in customers being mischarged late fees.

        117.    On July 11, 2018, New York State Comptroller Thomas P. DiNapoli issued a

 press release stating that since cashless tolling was expanded to all nine crossings managed by

 Conduent for the Triborough Bridge and Tunnel Authority (“TBTA”) the number of unbilled

 tolls increased dramatically.

        118.    Specifically, the New York State Comptroller stated that during “the first eight

 months of 2017, there were nearly 200,000 unbilled tolls, up from 47,240 in 2016. In monetary

 terms, in 2016 when the Henry Hudson Bridge was the only TBTA crossing using cashless tolls,

 unbilled transactions totaled $259,820. By August 20, 2018, when all of TBTA’s crossings had

 instituted cashless tolling, that number rose to $1.6 million.”

        119.    On July 30, 2018, Florida Senator Bill Nelson and Michigan Senator Gary Peters

 sent a letter to Joseph Simons, Chairman of the Federal Trade Commission (“FTC”), calling on

 the FTC to investigate Conduent for its “pattern of mismanaging cashless tolling systems.”

 Senators Nelson and Peters identified reports of issues with cashless tolling systems in several

 states including, Florida, Michigan, California, Texas, New Hampshire, and Maryland.

                (iii)     Defendants Knew or Recklessly Disregarded that Conduent
                          Did Not Address Its IT Infrastructure Because Conduent’s
                          Tolling Clients Withheld Payment to Conduent and Assessed
                          Financial Penalties for the Company’s Service Failures

        120.    Defendants knew Conduent’s contracts included provisions that allowed the

 tolling clients to withhold payment for service failures or assess financial penalties against the

 Company for failing to meet the benchmarks established in the contracts for transaction posting

 or invoice processing.




                                                  24
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 29 of 61 PageID: 235



         121.   The Texas Department of Transportation (“TxDOT”) penalized Conduent by

 fining the Company on seven separate occasions during the Class Period for failing to meet key

 performance indicators established in TxDOT’s contract with Conduent.

         122.   According to monthly letters sent to Timothy Souder, Conduent’s program

 manager containing key performance indicator results from Yolanda Turk, Contract

 Administration Manager, Toll Operations Division for TxDOT, for the months of March through

 October 2018, TxDOT assessed over $944,303 in penalties to Conduent for the Company’s

 failure to meet key performance indicators, including $196,890 in April 2018 for missing

 618,192 tolling transactions.

         123.   Conduent’s contract to provide services to New Jersey E-ZPass tolling agencies

 including the New Jersey Turnpike Authority, South Jersey Transportation Authority, Delaware

 River Port Authority, Delaware River and Bay Authority, Burlington County Bridge

 Commission, and Delaware River Joint Toll Bridge Commission (collectively, the “NJ

 Agencies”) also allowed the NJ Agencies to assess financial penalties for non-performance.

         124.   In July 2018, Conduent Vice President Thomas Dorazio executed a fourth

 addendum to Conduent’s service contract with the NJ Agencies (the “Fourth Addendum”),

 recognizing that the NJ Agencies were exercising the contractual right to assess financial

 penalties for non-performance against Conduent.

         125.   Pursuant to the Fourth Addendum, the New Jersey Turnpike Authority assessed

 $4,413,056 in penalties for violations and failure to meet key performance indicators established

 in the contract, and claimed $307,000 for lost tolls from October 2017 through March 2018. The

 remaining NJ Agencies assessed an additional $455,217.59 in penalties and claimed $138,522 in

 lost tolls.



                                                25
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 30 of 61 PageID: 236



        126.    Altogether, the NJ Agencies demanded payment of $5,313,795.59 from Conduent

 for failing to meet the requirements of the service contract from October 2017 through April

 2018. Pursuant to the Fourth Addendum, payment was due on execution.

        127.    According to Section 2.41(b) of Conduent’s contract with the Florida DOT, in the

 event of “uncertainty of [Conduent’s] ability to perform the services [under the contract]” the

 Florida DOT may suspend all payments to Conduent.

        128.    On July 16, 2018, the Florida DOT exercised the provision under Section 2.41(b)

 against Conduent and announced that the department would be withholding all future payments

 to Conduent under its $287 million contract until the SunPass system was fully operational.

        129.    Florida DOT Secretary Mike Dew stated on July 16, 2018 that “[t]he delays in

 providing a fully functional SunPass system is completely unacceptable to FDOT and to our

 customers.” Additionally, the Florida Department of Transportation vowed to hold Conduent

 accountable to the fullest extent possible under the contract.

        130.    On August 14, 2018, the Orlando Weekly reported that the Florida DOT would

 also be fining Conduent $800,000 in damages for the issues caused to the tolling system during

 Conduent’s June 2018 system upgrade.

        131.    Conduent knew the Thruway Authority’s contract with Conduent contained

 several provisions that allowed the Thruway Authority to suspend payment to Conduent.

                a.      Under Article 8.01(b) of the Thruway Authority’s contract,

                        “[w]hen, in the opinion of the [Thruway] Authority, reasonable

                        grounds for uncertainty exist with respect to the Contract’s [i.e.

                        Conduent’s] ability to perform the Services or any portion thereof,

                        the Authority may…(i) treat such failure as a repudiation of the



                                                  26
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 31 of 61 PageID: 237



                       Agreement…and (iv) suspend the Contractor’s performance

                       hereunder.”

               b.      Additionally, under Article 8.04(b) of the Thruway Authority’s

                       contract, in the event of unsatisfactory performance, Conduent

                       “shall reimburse the Authority for any revenue, which the

                       Authority identifies as having been lost due to the fault of the

                       Contractor.”

               c.      Furthermore, under Article 3.01, the Thruway Authority’s

                       obligation to pay Conduent is “contingent upon the Authority’s

                       finding that the Contractor has performed in a competent and

                       professional manner satisfactory to the Authority.”

        132.   Under the Thruway Authority’s contract, the Thruway Authority also has the

 power to assess penalties for failure to meet performance standards. On July 17, 2018, an article

 published by wamc.org quoted State Senator Carlucci as saying that the Thruway Authority had

 fined Conduent approximately $470,000 for non-performance.        The same article published an

 email statement from the Thruway Authority in response stating “[u]nder the existing contract,

 Conduent has been – and will continue to be – penalized financially each and every time they

 underperform.”

        133.   During the Class Period, Defendants knew that the Maryland Transportation

 Authority (“MDTA”) was exercising its right to withhold payment from Conduent for non-

 performance related to Conduent’s technology failures. For example, on October 30, 2018,

 Gerald Noonan, Contract Manager for the MDTA sent a letter to Conduent Program Manager




                                                27
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 32 of 61 PageID: 238



 Thomas Krueger informing Conduent that it would be withholding $1.9 million designated for a

 project that was due on June 1, 2018 and still incomplete (150 days late).

        134.    The Michigan Department of Transportation’s (“Michigan DOT”) contract with

 Conduent similarly contained a provision that allowed it to withhold payment. Section 12.4 of

 the Michigan DOT’s contract with Conduent states “the State may, without waiving any other

 rights under this Contract, elect to withhold payments due to Contractor under this Contract such

 amounts that are in dispute for Deliverables or services that do not comply with the performance

 elements set forth in the Contract.”

                (iv)    A Former Conduent Employee Confirmed that Defendants
                        Knew or Recklessly Disregarded that Defendants Had Not
                        Addressed the Company’s Legacy Technology Issues

        135.    A former senior Conduent employee assigned to work on the 2018 data center

 transfer for Conduent’s Transportation segment stated that the project was doomed from the

 outset, because (i) Conduent’s legacy IT infrastructure compromised the functionality of the

 Company’s applications during the transition; and (ii) Atos lacked the knowledge and skill to

 effectively support the transfer process.

        136.    CW1 was Vice President of Enterprise Architecture for Conduent from

 approximately March 2017 until March 2019. CW1 worked remotely and reported to Kevin

 Gahan, Conduent’s Senior Vice President, IT Solutions, who reported to Chief Information

 Officer, Carol Kline. As Vice President of Enterprise Architecture, CW1 helped put together the

 IT group’s business plan for Conduent’s data center migration. The IT business plan included

 information on cost estimates, cost savings, and information related to IT infrastructure

 replacement. Additionally, CW1 participated in the execution of the data center migration.




                                                 28
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 33 of 61 PageID: 239



        137.   Prior to and during the data center migration, CW1 attended monthly governance

 meetings with Atos personnel to review Severity 1 or “Sev. 1” IT incidents. CW1 stated that

 these meetings were also attended by Bev Chamberlin, Conduent’s Vice President and Head of

 Business Information Office, IT Strategy and Process, Kevin Gahan, Conduent’s Senior Vice

 President, IT Solutions, and Rick Dastin, Conduent’s Chief Technology and Product Officer.

 CW1 explained that Sev. 1 incidents were those that impacted multiple customers or had a

 significant impact to Conduent’s business. CW1 stated that outages were in a special category

 called Sev. 1+.    According to CW1, during his tenure as Vice President of Enterprise

 Architecture there were anywhere from 6 to 12 Sev. 1 incidents per month.

        138.   According to CW1, Atos misstated its ability to acquire the requisite systems

 knowledge to execute the data center migrations effectively. CW1 stated that Conduent lacked a

 systems inventory and documentation about the Company’s legacy IT infrastructure. CW1

 stated that, in its Statement of Work, Atos was responsible for deploying a software program to

 recreate the inventory, but by summer 2018 Atos was only able to identify about 14 percent of

 Conduent’s systems.

        139.   CW1 stated that as a result of Atos’s failure to create the inventory, Conduent

 began directing the data center migration. CW1 stated that proceeding without Atos’s inventory

 required Conduent to work with Atos to manually review the legacy IT infrastructure and map

 all of the systems that were to be transferred (e.g. servers, circuits, firewalls). According to

 CW1, there were problems with firewalls and load balancers that were unaccounted for in the

 legacy systems. CW1 explained that when Conduent performed the network cutover during the

 data center migration all of the gateways into the new data center were supposed to transition,




                                               29
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 34 of 61 PageID: 240



 but the unaccounted for firewall and load balancers impacted the transition, thereby causing the

 network outages that impacted Conduent’s tolling customers.

         F.     DEFENDANTS REVEAL THAT TECHNOLOGY ISSUES WERE
                NOT ADDRESSED

         140.   On November 7, 2018, in a press release announcing Conduent’s third quarter

 financial results and revising its FY2018 earnings and revenue guidance, the Company revealed

 that the underlying issues impacting tolling client service had materially impacted the

 Company’s financial performance.

         141.   On November 7, 2018, Conduent reported $1.304 billion in revenue, a decrease of

 11.9% compared to the prior year quarter and about 2.8% below analyst expectations. Conduent

 also reduced its FY2018 earnings and revenue guidance.         The Company cuts its Adjusted

 EBITDA about 4% to $640 to $650 million (from $662 to $688 million) and cut its revenue

 guidance 2.5% to $5.34 to $5.40 billion (from $5.41 to $5.61 billion).

         142.   The Company admitted that the reduced guidance was because of legacy

 technology issues stating that “[o]ur updated guidance reflects technology and infrastructure

 performance issues which are being addressed.”

         143.   During the November 7, 2018 earnings call Defendant Vemuri admitted that

 Conduent had not addressed issues with its legacy third party vendors. Vemuri stated that part of

 the reason for the reduced FY2018 guidance was due to failures by a legacy third-party vendor

 (i.e. Atos):

                [W]e have had continued suboptimal performance from an inherited legacy
                technology vendor. The performance issues stem from the vendor’s inability to
                deliver on service level agreements, lack of responsiveness to Conduent’s needs,
                and poorly structured contracts which we inherited. We had our first planned data
                center migration in Q3 and during this migration we uncovered issues that cause
                significant disruption to our client delivery and operations and resulted in
                penalties to Conduent. (emphasis added).


                                                30
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 35 of 61 PageID: 241



        144.      Following the November 7, 2018 disclosures, numerous analysts slashed price

 targets and downgraded the stock. A November 7, 2018 BMO Capital Markets report took

 Conduent to task for misleading the market about the Company’s problems, in particular its

 vendor issues:

                  Lots of problems? Conduent spelled out five problems with its business: 1)
                  longer sales cycle and ramp time; 2) vendor problems affecting operations; 3)
                  underinvestment in legacy IT infrastructure; 4) low European penetration
                  outside of customer care contracts; and 5) deals slipping to future quarters. We
                  are surprised that Conduent disclosed so many problems and think
                  management could have shared some of these issues with investors at an earlier
                  time. For example, we think the issue with the IT providers has likely been a
                  problem for some time. (Emphasis added).

        145.      Morgan Stanley agreed in a November 7, 2018 analyst report, lowering its 2018

 and 2019 revenue projections to $5.37 billion (from $5.48 billion) and $4.74 billion (from $4.78

 billion), respectively, its 2018 and 2019 EBITA estimates to $642 million and $647 million,

 respectively, and moving its price target to $16. In the same November 7, 2018 analyst report,

 Morgan Stanley cited both the vendor contracts and IT infrastructure issues as reasons for

 lowering their expectations:

                  Legacy technology troubles. Issues around legacy technology both inherited
                  subcontractor contracts as well as underinvestment in infrastructure, caused
                  delays in delivery performance. CNDT’s poorly structured vendor contracts
                  impacted the company’s ability to deliver on service level agreements, resulting in
                  penalties to CNDT. Separately, legacy IT infrastructure caused disruptions to
                  operations, which negatively impacted client delivery.

        146.      On November 7, 2018, Conduent’s common stock price fell $5.60 per share, or

 over 29%, to close at $13.62 per share.

 V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS

        A.        FEBRUARY 21, 2018 — FY 2017 FOURTH QUARTER EARNINGS

        147.      On February 21, 2018, Conduent issued a press release providing a full-year

 outlook for FY2018. In the press release, Conduent stated FY2018 revenue would be in the

                                                  31
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 36 of 61 PageID: 242



 range of $5.625 billion to $5.799 billion and adjusted EBITDA in the range of $707 million to

 $733 million.

        148.     On the Company’s fourth quarter earnings call with investors on February 21,

 2018, when discussing Conduent’s exit from the initial phase of the Company’s Strategic

 Transformation program, Defendant Vemuri stated that “[i]n 2017, we addressed our sub-

 optimized IT-related workforce and vendor relationships. Next we expect to see benefits from

 the platform rationalization work completed last year.”

        149.     During the 2018 fourth quarter earnings call, Defendant Vemuri also stated

 “[d]uring the first year, we needed to inventory and rationalize our technology portfolio. Starting

 in 2018, we’ll begin our work to modernize our offerings with cutting-edge technology.”

        150.     During the 2018 fourth quarter earnings call, Defendant Webb-Walsh also stated

 that the Company “expect[s] transportation [revenue] inside of Public Sector to grow in 2018.”

        151.     The statements in ¶¶ 147-150 were false and misleading, or omitted material facts

 when made because: (i) Defendants had not “addressed” the Company’s sub-optimized IT-

 related workforce and vendor relationships, as evidenced by Atos’s inability to create a critical

 inventory of Conduent’s legacy IT infrastructure (see ¶¶ 103, 138-139, 169-170); (ii) according

 to Defendant Vemuri, Conduent was constrained by its sub-optimized contract with Atos from

 realizing the benefits of the Strategic Transformation (see ¶¶ 172-173); (iii) Conduent lacked a

 systems inventory of the Company’s legacy IT infrastructure necessary to consolidate the

 Company’s data centers (see ¶¶ 103, 138); (iv) Conduent’s vendor, Atos was unable to create the

 systems inventory necessary to consolidate the Company’s data centers (see ¶¶ 103, 138-139);

 (v) Conduent’s tolling clients were experiencing service issues caused by the Company’s

 deficient IT infrastructure and sub-optimal performance by Atos (see ¶¶ 137-139; see also ¶¶



                                                 32
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 37 of 61 PageID: 243



 114-119); (vi) Conduent was accruing material penalties and losing anticipated revenue for

 failure to perform as required by contracts with tolling clients (see ¶¶ 121-134); (vii) Defendants

 failed to disclose that the underlying IT infrastructure could not support the Company’s core

 businesses (see ¶¶ 137-139, 171-174, 182-188, 190-191); (viii) Conduent’s service issues caused

 by the Company’s deficient IT infrastructure and sub-optimal performance by Atos were

 impacting what Conduent defined as its core business (see ¶¶ 137-139, 169-170, 172-173, 182-

 188); and (ix) Defendants’ forecasts were false and misleading because Conduent’s IT

 infrastructure could not support the Company’s core businesses.

        B.      MAY 9, 2018 – FY 2018 FIRST QUARTER EARNINGS

        152.    On May 9, 2018, the Company announced its financial results for the first quarter.

 In the Company’s first quarter earnings announcement Conduent updated its guidance ranges for

 FY2018. Conduent reduced its FY2018 revenue guidance to between $5.44 billion and $5.64

 billion and its adjusted EBITDA guidance to between $672 million and $698 million.

        153.    On the Company’s first quarter earnings call with investors on May 9, 2018,

 Defendant Webb-Walsh stated that but for the Company’s strategic divestiture “the guidance

 ranges that we provided during the last earnings call would not have changed.”

        154.    During the 2018 first quarter earnings call, Defendants reported that Public Sector

 revenue “was down 5% sequentially as a result of some lower volumes from some transportation

 clients.” However, the Company remained positive with respect to its Transportation business,

 stating that the Company “still expect[s] to show growth in this area of the business in 2018 as a

 large tolling contract is expected to ramp by the end of Q2.”

        155.    During the 2018 first quarter earnings call, Defendant Vemuri provided an update

 on the Company’s Strategic Transformation, stating “[r]eal estate and IT consolidation remain

 large contributors to our transformation work and are progressing well.”
                                                 33
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 38 of 61 PageID: 244



        156.    The statements in ¶¶ 152-155 were false and misleading, or omitted material facts

 when made because: (i) Conduent’s IT consolidation was not “progressing well” because Atos

 was unable to create a critical systems inventory (see ¶¶ 98, 138); (ii) Conduent took over

 direction of the data center consolidation from Atos and had to attempt to manually map the

 Company’s legacy IT infrastructure (see ¶¶ 98, 139); (iii) Defendants had not “addressed” the

 Company’s sub-optimized IT-related workforce and vendor relationships, as evidenced by

 Atos’s inability to create a critical inventory of Conduent’s legacy IT infrastructure (see ¶¶ 103,

 138-139, 169-170); (iv) according to Defendant Vemuri, Conduent was constrained by its sub-

 optimized contract with Atos from realizing the benefits of the Strategic Transformation (see

 ¶¶172-173); (v) Conduent lacked a systems inventory of the Company’s legacy IT infrastructure

 necessary to consolidate the Company’s data centers (see ¶¶ 103, 138); (vi) Conduent’s vendor,

 Atos was unable to create the systems inventory necessary to consolidate the Company’s data

 centers (see ¶¶ 103, 138-139); (vii) Conduent’s tolling clients were experiencing service issues

 caused by the Company’s deficient IT infrastructure and sub-optimal performance by Atos (see

 ¶¶ 137-139; see also ¶¶ 114-119); (viii) Conduent was accruing material penalties and losing

 anticipated revenue for failure to perform as required by contracts with tolling clients (see ¶¶

 121-134); (ix) Defendants failed to disclose that the underlying IT infrastructure could not

 support the Company’s core businesses (see ¶¶ 137-139, 171-174, 182-188, 190-191); (x)

 Conduent’s service issues caused by the Company’s deficient IT infrastructure and sub-optimal

 performance by Atos were impacting what Conduent defined as its core business (see ¶¶ 137-

 139, 169-170, 172-173, 182-188); and (xi) Defendants’ forecasts were false and misleading

 because Conduent’s IT infrastructure could not support the Company’s core businesses.




                                                 34
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 39 of 61 PageID: 245



        C.      JUNE 8, 2018 —CONDUENT’S ANALYST DAY

        157.    On June 8, 2018, at Conduent’s Analyst Day conference call with investors, the

 Company updated its guidance ranges for FY2018. Conduent reduced its FY2018 revenue

 guidance to between $5.41 billion and $5.61 billion and its adjusted EBITDA guidance to

 between $662 million and $688 million.

        158.    During the June 8, 2018 Analyst Day conference call, Defendant Webb-Walsh

 stated that “the only change we are making to [the Company’s] guidance are as a result of [a

 strategic]…divestiture.” Defendant Webb-Walsh continued that Conduent “still expect[s] to

 grow organically in Q4 of this year.”

        159.    During the June 8, 2018 Analyst Day conference call,           Defendant Vermuri

 updated investors on the Company’s progress on updating its IT infrastructure, stating:

                We’re also aggressively attacking our IT infrastructure with a goal of
                consolidating down to 2 primary data centers and a single network backbone by
                2020. We’ve taken back our critical network infrastructure as well as our client-
                facing application from service providers to who we had outsourced for better
                control and performance by ourselves.

        160.    The statements in ¶¶ 157-159 were false and misleading or omitted material facts

 when made because: (i) Defendants failed to disclose that the Company had “taken back our

 critical network infrastructure as well as our client-facing application” due to Atos’s suboptimal

 performance (see ¶¶ 101, 138); (ii) Defendants failed to disclose that Conduent had experienced

 network issues during the data center consolidation process stemming from the Company’s

 failure to create an inventory of the Company’s legacy IT infrastructure (see ¶¶ 101, 138); (iii)

 Defendants had not “addressed” the Company’s sub-optimized IT-related workforce and vendor

 relationships, as evidenced by Atos’s inability to create a critical inventory of Conduent’s legacy

 IT infrastructure (see ¶¶ 103, 138-139, 169-170); (iv) according to Defendant Vemuri, Conduent

 was constrained by its sub-optimized contract with Atos from realizing the benefits of the

                                                 35
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 40 of 61 PageID: 246



 Strategic Transformation (see ¶¶ 172-173); (v) Conduent lacked a systems inventory of the

 Company’s legacy IT infrastructure necessary to consolidate the Company’s data centers (see ¶¶

 103, 138); (vi) Conduent’s vendor, Atos was unable to create the systems inventory necessary to

 consolidate the Company’s data centers (see ¶¶ 103, 138-139); (vii) Conduent’s tolling clients

 were experiencing service issues caused by the Company’s deficient IT infrastructure and sub-

 optimal performance by Atos (see ¶¶ 137-139; see also ¶¶ 114-119); (viii) Conduent was

 accruing material penalties and losing anticipated revenue for failure to perform as required by

 contracts with tolling clients (see ¶¶ 121-134); (ix) Defendants failed to disclose that the

 underlying IT infrastructure could not support the Company’s core businesses (see ¶¶ 137-139,

 171-174, 182-188, 190-191); (x) Conduent’s service issues caused by the Company’s deficient

 IT infrastructure and sub-optimal performance by Atos were impacting what Conduent defined

 as its core business (see ¶¶ 137-139, 169-170, 172-173, 182-188); and (xi) Defendants’ forecasts

 were false and misleading because Conduent’s IT infrastructure could not support the

 Company’s core businesses.

        D.     AUGUST 8, 2018 — FY 2018 SECOND QUARTER EARNINGS

        161.    On August 8, 2018, Conduent announced its financial results for the second

 quarter. In the Company’s second quarter earnings announcement, Conduent reaffirmed its

 FY2018 revenue guidance of between $5.41 billion and $5.61 billion and its adjusted EBITDA

 guidance of $662 million and $688 million, provided during the Company’s June 8, 2018

 Analyst Day conference call.

        162.   On August 8, 2018, during the Company’s second quarter earnings call with

 investors, Defendant Vemuri addressed the Company’s issues with tolling service, stating:

               Before turning to the highlights of our second quarter, I want to address a matter
               that has been in the press recently around our performance on a tolling contract
               with a state government agency. Confidentiality agreements prevent us from
                                               36
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 41 of 61 PageID: 247



                going into specifics. However, I will note that issues tend to arise in the
                implementation phase of the startup and ramp of a new tolling system,
                particularly one that involves transitioning multiple legacy systems to a new and
                updated integrated state-wide system. We have the capability to efficiently
                resolve these issues, and are dedicating all necessary resources to meet our
                contractual commitments. We are an industry leader in the automated tolling
                space across the United States with a strong performance track record, and are
                confident in our ability to address this issue, and are making good progress toward
                our mutually agreed-upon timelines. (Emphasis added).

        163.    During the 2018 second quarter earnings call, when questioned by analysts about

 the potential impact of the tolling issues, Defendant Webb-Walsh stated that it would not impact

 the Company’s financial projections and affirmed that Company’s June 8, 2018 guidance:

                Bryan C. Bergin – Cowen and Company, LLC, Director – Research Division –
                And then as far as the public tolling contract, does the increased resources to
                complete the work imply somewhat pressured margin there versus expectations?
                Just trying to understand the implications here on the financials…

                Webb-Walsh– In terms of the tolling contract, we typically don’t comment on the
                financials around one specific contract. We’re obviously working to remediate
                the situation. But what I will say is we just confirmed our guidance in revenue,
                free cash flow and adjusted EBITDA. So at this time, we don’t anticipate it
                having an impact on our ability to meet our guidance.

        164.    The statements in ¶¶ 161-163 were false and misleading, or omitted material facts

 when made because: (i) Defendants failed to disclose that the Company’s service issues were not

 isolated to one state government agency, but rather several of the Company’s tolling clients were

 experiencing service issues caused by the Company’s deficient IT infrastructure and sub-optimal

 performance by Atos (see ¶¶ 137-139; see also ¶¶ 114-119); (ii) Defendants had not “addressed”

 the Company’s sub-optimized IT-related workforce and vendor relationships, as evidenced by

 Atos’s inability to create a critical inventory of Conduent’s legacy IT infrastructure (see ¶¶ 103,

 138-139, 169-170); (iii) according to Defendant Vemuri, Conduent was constrained by its sub-

 optimized contract with Atos from realizing the benefits of the Strategic Transformation (see ¶¶

 172-173); (iv) Conduent lacked a systems inventory of the Company’s legacy IT infrastructure


                                                 37
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 42 of 61 PageID: 248



 necessary to consolidate the Company’s data centers (see ¶¶ 103, 138); (v) Conduent’s vendor,

 Atos was unable to create the systems inventory necessary to consolidate the Company’s data

 centers (see ¶¶ 103, 138-139); (vi) Conduent’s tolling clients were experiencing service issues

 caused by the Company’s deficient IT infrastructure and sub-optimal performance by Atos (see

 ¶¶ 137-139; see also ¶¶ 114-119); (vii) Conduent was accruing material penalties and losing

 anticipated revenue for failure to perform as required by contracts with tolling clients (see ¶¶

 121-134); (viii) Defendants failed to disclose that the underlying IT infrastructure could not

 support the Company’s core businesses (see ¶¶ 137-139, 171-174, 182-188, 190-191); (ix)

 Conduent’s service issues caused by the Company’s deficient IT infrastructure and sub-optimal

 performance by Atos were impacting what Conduent defined as its core business (see ¶¶ 137-

 139, 169-170, 172-173, 182-188); and (x) Defendants’ forecasts were false and misleading

 because Conduent’s IT infrastructure could not support the Company’s core businesses.

        E.      THE TRUTH IS REVEALED ON NOVEMBER 7, 2018

        165.    On November 7, 2018, in a press release announcing Conduent’s third quarter

 financial results and revising its FY2018 earnings and revenue guidance, the Company revealed

 that the underlying issues impacting tolling client service had materially impacted the

 Company’s financial performance.

        166.    Conduent reported adjusted net income of $61 million for the third quarter, or

 $0.28 per diluted share, about 1.4% below analyst expectations. Similarly, Conduent reported

 $1.304 billion, a decrease of 11.9% compared to the prior year quarter and about 2.8% below

 analyst expectations.

        167.    The Company reduced its FY2018 earnings and revenue guidance. The Company

 cuts its Adjusted EBITDA about 4% to $640 to $650 million (from $662 to $688 million) and

 cut its revenue guidance 2.5% to $5.34 to $5.40 billion (from $5.41 to $5.61 billion).
                                                 38
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 43 of 61 PageID: 249



        168.    In its November 7, 2018 press release, Conduent stated that “[o]ur updated

 guidance reflects technology and infrastructure performance issues which are being addressed.”

        169.    During the third quarter earnings call on November 7, 2018, Defendant Vemuri

 stated that part of the reason for the reduced FY2018 guidance was due to failures by a legacy

 third-party vendor (i.e. Atos) that resulted in penalties to the Company:

                [W]e have had continued suboptimal performance from an inherited legacy
                technology vendor. The performance issues stem from the vendor’s inability to
                deliver on service level agreements, lack of responsiveness to Conduent’s needs,
                and poorly structured contracts which we inherited.

        170.    During the third quarter earnings call, Defendant Vemuri further disclosed that the

 vendor’s failure “caused [sic] significant disruption to our client delivery and operations and

 resulted in penalties to Conduent.”

        171.    Defendant Vemuri also cited during the call failures in Conduent’s IT

 infrastructure was part of the reason for the reduced guidance:

                [O]ur outdated and historically under-invested legacy IT infrastructure has caused
                major disruptions to our operations and impacted client delivery performance.
                We are investing in our IT infrastructure to ensure our IT performance is in line
                with our client’s expectation

        172.    Defendant Vemuri also admitted that Conduent was locked into a relationship

 with its legacy vendor, Atos, to provide infrastructure support and he was aware that [Atos] had

 been unable to meet its obligations while responding to analysts during the call:

                Puneet Jain – JP Morgan Securities, Inc.

                I guess the operational issues that you mention it seems like a lot of them stem
                from the infrastructure subcontractor that you use. So my question there is how
                much of a charge or penalties that you [are] to incur in 4Q can be passed on to
                that subcontractor [sic]. And as you reassess in sourcing of some of that work,
                how fast can you address some of those issues? It seems like the core for 2019,
                core revenue for 2018 has been rebased lower. So do you expect these issues to
                continue into next year as well?



                                                 39
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 44 of 61 PageID: 250



                 Vemuri:

                 Number one is that we did inherit a very challenged infrastructure both from a
                 network perspective, the quality of the assets and unfortunately a contract that
                 necessitated us to continue to work with the service provider that we had
                 engaged with prior to the formation of Conduent. We have addressed just like
                 we address the client facing application issue with another large service provider
                 that [we] work with outsource to our prior to the formation of Conduent last year
                 similarly - we have addressed this issue for the last six months to seven months.
                 As we have progressed from more labor intensive work to digital technology
                 work, the impact of the nonperformance of this has become severely amplified
                 resulting in penalties as Brian mentioned as well as detriment of Revenue that’s
                 one of the reasons that we gave for the change in guidance. (Emphasis added).

        173.     Defendant Vemuri reiterated that the Company was long aware that it was

 constrained by the limitations of its existing infrastructure and sub-optimized vendor

 relationship:

                 Jim Suva – Citigroup Inc.:

                 Thanks. Ashok, you’ve been there now for quite a bit of time, and you
                 successively did a lot of divestitures. But I guess the surprising thing of laying out
                 five different issues now, I think is catching investors in the stock off, off guard
                 today of the reaction. Things like outdated infrastructure and stuff shouldn’t be
                 a surprise today, and now they’re really kind of coming out. So what did you
                 uncover, or is this just a new look under the covers or a new chapter, or how
                 should we think about, why now as opposed to 12 months, 14 months, 15
                 months, 18 months ago? (Emphasis added).

                 Vemuri:

                 From an infrastructure and network perspective, the work was started last year it
                 takes time for it to sort of unravel or for the results to good or bad to become to be
                 revealed. And since we were constrained by the service provider that we used --
                 we were EE challenged, and this out of [sic] blow up in our face if you will or
                 got amplified, as we moved more and more of our capabilities and our business
                 from labor base to more technology base and the amplification became
                 extremely apparent in our results as you have seen in this particular quarter.
                 This is not a new issue. We’ve been addressing this for a while. The impact of
                 this has suddenly accelerated and got amplified. We’ve been working on it. This
                 has forced us to make the changes much more quickly. Those changes have
                 already been made. We’ve hired talent within the company. We’ve hired external
                 experts and vendors and professionals who can help us in this journey because
                 trust me we understand the impact of this on not only our financials, but the
                 impact it has on our clients’ performance and our ability to deliver the services

                                                  40
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 45 of 61 PageID: 251



                  to them. (Emphasis added).

        174.      Following the November 7, 2018 disclosures, numerous analysts slashed price

 targets and downgraded the stock. A November 7, 2018 BMO Capital Markets report took

 Conduent to task for misleading the market about the Company’s problems, in particular its

 vendor issues:

                  Lots of problems? Conduent spelled out five problems with its business: 1)
                  longer sales cycle and ramp time; 2) vendor problems affecting operations; 3)
                  underinvestment in legacy IT infrastructure; 4) low European penetration
                  outside of customer care contracts; and 5) deals slipping to future quarters. We
                  are surprised that Conduent disclosed so many problems and think
                  management could have shared some of these issues with investors at an earlier
                  time. For example, we think the issue with the IT providers has likely been a
                  problem for some time. (Emphasis added).

        175.      Morgan Stanley agreed in a November 8, 2018 analyst report, lowering its 2018

 and 2019 revenue projections to $5.37 billion (from $5.48 billion) and $4.74 billion (from $4.78

 billion) respectively, its 2018 and 2019 EBITDA estimates to $642 million and $647 million,

 respectively, and moving its price target to $16. In the same November 7, 2018 analyst report,

 Morgan Stanley cited both the vendor contracts and IT infrastructure issues as reasons for

 lowering their expectations:

                  Legacy technology troubles. Issues around legacy technology both inherited
                  subcontractor contracts as well as underinvestment in infrastructure, caused
                  delays in delivery performance. CNDT’s poorly structured vendor contracts
                  impacted the company’s ability to deliver on service level agreements, resulting in
                  penalties to CNDT. Separately, legacy IT infrastructure caused disruptions to
                  operations, which negatively impacted client delivery.

        176.      On November 7, 2018, Conduent’s common stock price fell $5.60 per share, or

 over 29%, to close at $13.62 per share.

 VI.    ADDITIONAL SCIENTER AND FALSITY ALLEGATIONS

        177.      As alleged herein, Defendants acted with scienter in that they knew, or recklessly

 disregarded, that the public documents and statements they issued and disseminated to the

                                                  41
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 46 of 61 PageID: 252



 investing public in the name of the Company or in their own name during the Class Period were

 materially false and misleading.

        178.    Defendants knowingly and substantially participated or acquiesced in the issuance

 or dissemination of such statements and documents as primary violations of the federal securities

 laws. Defendants, by virtue of their receipt of information reflecting the true facts regarding

 Conduent’s FY2018 guidance, third-party vendor capabilities, ability to provide service given

 the Company’s IT infrastructure, the revenue being withheld for non-performance and financial

 penalties incurred for non-performance, their control over, or receipt or modification of

 Conduent’s allegedly materially misleading misstatements, were active and culpable participants

 in the fraudulent scheme alleged herein.

        179.    Defendants knew or recklessly disregarded the false and misleading nature of the

 information that they caused to be disseminated to the investing public. The fraudulent scheme

 described herein could not have been perpetrated during the Class Period without the knowledge

 and complicity or, at least, the reckless disregard of the personnel at the highest levels of the

 Company, including the Individual Defendants.

        180.    Defendants, because of their positions with Conduent, made or controlled the

 contents of the Company’s public statements during the Class Period.              The Individual

 Defendants were provided with or had access to the information alleged herein to be false or

 misleading prior to or shortly after their issuance and had the ability and opportunity to prevent

 their issuance or cause them to be corrected. Because of their positions and access to material

 non-public information, the Individual Defendants knew or recklessly disregarded that the

 adverse facts specified herein had not been disclosed to and were being concealed from the

 public and that the positive representations that were being made were materially false and



                                                42
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 47 of 61 PageID: 253



 misleading.   As a result, the Individual Defendants are responsible for the accuracy of

 Conduent’s corporate statements and are therefore responsible and liable for the representations

 contained therein.

        181.    In addition to the Individual Defendants, other members of Conduent’s senior

 management, including Chief Information Officer, Carol Klein, Vice President and Head of

 Business Information Office, IT Strategy and Process, Bev Chamberlin, Senior Vice President,

 IT Solutions, Kevin Gahan, and Chief Technology Officer, Rick Dastin, knew the true facts

 regarding Conduent’s FY2018 guidance, third-party vendor capabilities, ability to provide

 service given the Company’s IT infrastructure, revenue being withheld for non-performance or

 financial penalties incurred for non-performance. The knowledge of these senior officials is

 attributable to Conduent.

        A.      The Fraud Impacted Conduent’s Core Operations

        182.    Defendants’ false and misleading statements and omissions concern part of

 Conduent’s core operations. During the initial stage of the Company’s Strategic Transformation

 process, Defendants plainly acknowledged that Transportation was one the Company’s core

 businesses, stating “we continue to talk about some core businesses such as transportation…”.

        183.    During the Class Period, the Company’s core Transportation business involved

 managing back office tolling operations for state and local government clients. The Company

 managed over 50% of electronic tolling payments in the United States, utilizing the type of

 platform-based technology that Defendants repeatedly stated was central to the future of the

 Company, and derived a material portion of the Company’s Class Period revenue from its tolling

 business.




                                               43
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 48 of 61 PageID: 254



          184.   On multiple occasions Defendants represented to investors that the Company’s

 Public Sector business, and in particular tolling, was the definition of Conduent’s core business

 model.

          185.   Indeed, on June 8, 2017, at the Robert W. Baird Global Consumer, Technology &

 Services Conference, the Company highlighted its tolling business for investors as an example of

 the service Conduent wanted to deliver to its clients, stating:

                 So if you look at our public sector business, I think this is really a good example
                 of how we’ve successfully implemented platform-based solutions where we’re
                 about to leverage IP, IT and expand across multiple clients and grow the business.
                 I’ll point out a couple of really good examples. So electronic tolling. We’re in the
                 top 2 electronic tolling platform – tolling providers in the country. We operate in
                 multiple countries, actually. And I’m sure lots of you are familiar with E-ZPass,
                 we run E-ZPass tolling up and down the East Coast. This is a platform that we’re
                 able to just go to multiple clients and we can reuse probably between 80% and
                 90% of the platform…So its investing in platforms like that, that will allow us to
                 grow the business and expand to numerous clients. And again, the goal is to
                 make the business simple, repeatable, scalable and more IP and IT based.

          186.   During the Class Period, the Individual Defendants themselves confirmed their

 personal involvement and awareness of the details concerning the issue central to their fraud:

 Conduent’s inability to reliably deliver service to the Company’s tolling clients.

          187.   During an August 8, 2018 conference call, Defendant Vemuri preemptively tried

 to address the issues experienced by Conduent’s tolling clients with investors and analysts,

 following widespread news about service outages. On this call, the Individual Defendants

 demonstrated that they had intimate knowledge of the tolling issues:

                 Vemuri:

                 I want to address a matter that has been in the press recently around our
                 performance on a tolling contract with a state government agency.
                 Confidentiality agreements prevent us from going into specifics. However, I will
                 note that issues tend to arise in the implementation phase of the startup and ramp
                 of a new tolling system, particularly one that involves transitioning multiple
                 legacy systems to a new an updated state-wide system.


                                                  44
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 49 of 61 PageID: 255



                                                *       *       *

               Bryan C. Bergin – Cowen and Company, LLC:

               And then as far as that public tolling contract, does the increased resources to
               complete the work imply somewhat pressured margins there versus expectations?
               Just trying to understand the implications here on the financials…

               Webb-Walsh:

               In terms of the tolling contract, we typically don’t comment on the financials
               around one specific contract. We’re obviously working to remediate the situation.
               But what I will say is we just confirmed our guidance in revenue, free cash flow
               and adjusted EBITDA. So at this time, we don’t anticipate it having an impact on
               our ability to meet our guidance.

        188.   Individual Defendants acted knowingly by misleading investors as to the financial

 impact from the IT issues in the Company’s tolling business.

        B.     Post-Class Period Revelations Demonstrating Scienter

        189.   On February 13, 2019, the Miami Herald published an article regarding issues

 with Florida’s SunPass system that occurred during the summer of 2018.

        190.   In the February 13, 2019 Miami Herald article, Gerry O’Reilly, a district

 secretary for the Florida DOT, stated that in 2018, “[Conduent’s] system was completely

 overwhelmed” and “[t]here just wasn’t enough horsepower there to process it all.” O’Reilly

 added that the Florida DOT had not paid Conduent since the issues with the system began in

 June 2018, and that the Florida DOT could ultimately withhold 25% of its bill due to the service

 problems.

        191.   In the same February 13, 2019 Miami Herald article, State Representative Mel

 Ponder echoed O’Reilly stating that in 2018, it “shouldn’t have been a surprise” to Conduent that

 their system was not equipped to handle the millions of tolls incurred by Florida drivers each

 week. State Senator Janet Cruz added that Florida “picked a company that was unqualified to do




                                                45
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 50 of 61 PageID: 256



 the work” and suggested in 2018 that Florida should perhaps look to replace Conduent with

 another vendor.

        192.    On March 29, 2019, the Miami Herald reported that Kevin Thibault, newly

 appointed Secretary of the Florida DOT, was directing the head of Florida’s Turnpike Enterprise,

 which oversees the state’s toll system, to assess the maximum performance penalties allowed

 under the contract with Conduent – an estimated $4.6 million – for the issues caused during the

 2018 system upgrade.

        193.    On April 8, 2019, Michael Nevin resigned from the Conduent Board of Directors.

        194.    In connection with his resignation, Nevin furnished the Company with a letter

 explaining the reasons for his departure. A copy of this letter is attached at Exhibit 17.1 to

 Conduent’s Form 8-K filed on April 11, 2019.

        195.    In this letter, Nevin noted that a number of concerns that he had raised related to

 Conduent’s operations, policies and practices had gone unaddressed. Among his concerns,

 Nevin stated that Defendant Vemuri was not giving his duties at Conduent his full attention at a

 time when “negative disclosures by Conduent resulted in the evaporation of almost half the

 company’s stock market valuation in a matter of a few short weeks.” Nevin stated that this was a

 “glaringly obvious red flag” that was “missed or ignored” by Conduent’s Chairman.

        196.    On May 8, 2019, Conduent suddenly announced that Vemuri was stepping down

 as CEO and a member of the Board of Directors, with no successor in place.

        197.    On May 22, 2019, Conduent announced that a new executive hire, Scott Doering,

 was taking over the Company’s tolling business.

 VII.   PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET

        198.    At all relevant times, the market for Conduent common stock was an efficient

 market for the following reasons, among others: (1) the securities were listed and actively traded
                                                46
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 51 of 61 PageID: 257



 on the NYSE, a highly efficient markets; (2) as an issuer of securities, Conduent filed periodic

 public reports on Form 10-K and 10-Q with the SEC; (3) Conduent regularly issued press

 releases that were carried by the national news wires, were publicly available and entered the

 public marketplace.

           199.   As a result, the market for the securities promptly digested current info regarding

 Conduent from all publicly available sources and reflected such information in Conduent’s stock

 price.

           200.   Under these circumstances, all purchasers of Conduent common stock during the

 Class Period suffered similar injury through their purchases at artificially inflated prices and a

 presumption of reliance applies.

           201.   Further, to the extent that the Defendants concealed or improperly failed to

 disclose material facts with regard to the Company, Plaintiff is entitled to a presumption of

 reliance in accordance with Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 153

 (1972).

 VIII. LOSS CAUSATION/ECONOMIC LOSS

           202.   During the Class Period, as detailed herein, Conduent common stock was

 artificially inflated due to Defendants’ misleading public statements and omissions. When

 Defendants’ prior misrepresentations were disclosed and became apparent to the market, the

 price of Conduent’s common stock fell as the prior artificial inflation came out.

           203.   As a result of their purchases of Conduent common stock during the Class Period,

 Lead Plaintiff and other Class members suffered economic loss, i.e., damages under the federal

 securities laws.




                                                  47
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 52 of 61 PageID: 258



        204.    The decline in the price of Conduent’s common stock after the corrective

 disclosure on November 7, 2018 was a direct result of Defendants’ misrepresentations and

 omissions being revealed to investors and the market.

        205.    The decline in the price of Conduent’s common stock was also the result of the

 materialization of concealed investment risks concerning Conduent.

        206.    The corrective disclosure on November 7, 2018 revealed that Conduent fell short

 of expectations for revenue in 3Q18 and was revising its previously stated revenue guidance for

 FY2018 because the Company suffered from sub-optimal performance by its third-party vendor

 and its own its sub-standard IT infrastructure. These issues impacted Conduent’s ability to grow

 its business and deliver its services to clients. Consequently, those clients had been withholding

 payment or assessing financial penalties against the Company for non-performance.

        207.    After the November 7, 2018 disclosures, Conduent’s common stock price fell

 $5.60 per share, or more than 29% to close at $13.62 per share.

        208.    The November 7, 2018 disclosures caused the concealed investment risk about

 Conduent to materialize.

        209.    The timing and the magnitude of the price decline in Conduent securities on

 November 7, 2018 negates any inference that the loss suffered by Lead Plaintiff and the other

 Class members was caused by changed market conditions, macroeconomic or industry factors or

 Company-specific facts unrelated to Defendants’ misstatements.          The economic loss, i.e.

 damages suffered by Lead Plaintiff and other Class members was a direct result of Defendants’

 misstatements and omissions and the subsequent significant decline in the value of Conduent

 common shares when the truth about Defendants’ misrepresentations was revealed.




                                                48
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 53 of 61 PageID: 259



 IX.       CLASS ACTION ALLEGATIONS

           210.   This is a class action pursuant to Federal Rules of Civil Procedure 23(a) and

 23(b)(3) on behalf of a Class of all persons who purchased Conduent common stock on the open

 market on a U.S. stock exchange during the Class Period and were damaged thereby.

           211.   Excluded from the Class are (1) Conduent, and its officers, directors, employees,

 affiliates, legal representatives, predecessors, successors and assigns, and any entity in which any

 of them have a controlling interest or are a parent; and (2) Defendants, their immediate families,

 employees, affiliates, legal representatives, heirs, predecessors, successors and assigns, and any

 entity in which any of them has a controlling interest.

           212.   The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Conduent common stock traded on the NYSE

 under the ticker symbol “CNDT.” While the exact number of Class members is unknown to

 Lead Plaintiff at this time and can only be ascertained through appropriate discovery, Lead

 Plaintiff believes that there are thousands of Class members located throughout the United

 States.    Record owners and other members of the Class may be identified from records

 maintained by Conduent or its transfer agents and may be notified of this action by mail or other

 appropriate means, using a form of notice similar to that customarily used in securities class

 actions.

           213.   Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting any individual member of the Class. The

 questions of law and fact common to the Class include: (1) whether Defendants violated the

 Exchange Act; (2) whether Defendants issued false or misleading statements; and (3) the extent

 to which members of the Class have sustained damages and the proper measure of any such

 damages.
                                                 49
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 54 of 61 PageID: 260



           214.   Lead Plaintiff’s claims are typical of the claims of other Class members, as all

 members of the Class were similarly affected by Defendants’ wrongful conduct in violation of

 federal securities laws as complained of herein.

           215.   Lead Plaintiff will fairly and adequately protect the interests of the members of

 the Class and has retained counsel that is competent and experienced in class and securities

 litigation. Lead Plaintiff has no interest that is in conflict with, or otherwise antagonistic to the

 interests of other Class members.

           216.   A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation make it impossible for members of the Class individually redress

 the wrongs done to them.

           217.   There will be no difficulty in management of this action as a class action.

                                              COUNT I

   VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND RULE 10B-5
        PROMULGATED THEREUNDER AGAINST ALL DEFENDANTS

           218.   Lead Plaintiff repeats and realleges each and every allegation contained above as

 if fully set forth herein.

           219.   During the Class Period, Defendants carried out a plan, scheme or course of

 conduct which intended to and, throughout the Class Period, did: (i) deceive the investing public,

 including Lead Plaintiff and other Class members, as alleged herein; and (ii) caused Lead

 Plaintiff and other Class members to purchase Conduent common stock at artificially inflated

 prices.




                                                    50
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 55 of 61 PageID: 261



          220.   In furtherance of this unlawful plan, scheme or course of conduct Defendants: (i)

 employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material

 facts or omitted to state material facts necessary to make the statements not misleading; and (iii)

 engaged in acts, practices, and a course of business, which operated as a fraud and deceit upon

 the purchasers of the Company’s common stock in an effort to maintain artificially high market

 prices for Conduent common stock in violation of Section 10(b) of the Exchange Act and Rule

 10b-5.

          221.   Defendants employed devices, schemes and artifices to defraud, while in

 possession of material adverse non-public information and engaged in acts, practices, and a

 course of conduct as alleged herein, which included the making of, or participation in the making

 of, untrue statements of material facts or omitting to state material facts necessary in order to

 make the statements about Conduent and its business operations and future prospects in light of

 the circumstances under which they were made, not misleading, as set forth more particularly

 herein, and engaged in a course of business which operated as a fraud and deceit upon the

 purchasers of the Company’s common stock during the Class Period.

          222.   Each of the Individual Defendants’ primary liability, and control person liability,

 arises from the following facts: (i) the Individual Defendants were high-level executives or

 directors at the Company during the Class Period and members of the Company’s management

 team or had control thereof; (ii) the Individual Defendants, by virtue of their responsibilities as a

 senior officer or director of the Company, were privy to and participated in the creation,

 development and reporting of the Company’s periodic disclosures to investors; (iii) the

 Individual Defendants were advised of, and had access to, other members of the Company’s

 management team and internal financial information about Conduent; and (iv) the Individual



                                                  51
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 56 of 61 PageID: 262



 Defendants were aware of the Company’s dissemination of information to the investing public

 which they knew or recklessly disregarded was materially false and misleading.

        223.    Defendants had actual knowledge of the misrepresentations or omissions of

 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

 ascertain and to disclose such facts, even though such facts were available to them. Defendants’

 material misrepresentations or omissions were done knowingly or recklessly and for the purpose

 and effect of concealing material problems with Conduent’s business from the investing public

 and supporting the artificially inflated price of its common stock. As demonstrated by the

 allegations above, Defendants, if they did not have actual knowledge of the misrepresentations or

 omissions alleged, were reckless in failing to obtain such knowledge by deliberately refraining

 from taking those steps necessary to discover whether those statements were false or misleading.

        224.    As a result of the dissemination of the materially false or misleading information

 or failure to disclose material facts, as set forth above, the market price of Conduent’s common

 stock was artificially inflated during the Class Period. In ignorance of the fact that the market

 price of the Company’s common stock was artificially inflated, and relying directly or indirectly

 on the false and misleading statements made by Defendants, or upon the integrity of the market

 in which the securities trade, or in the absence of material adverse information that was known to

 or recklessly disregarded by Defendants, but not disclosed in public statements by Defendants

 during the Class Period, Lead Plaintiff and other members of the Class acquired Conduent

 common stock at artificially high prices and were damaged thereby.

        225.    At the time of Defendants’ misrepresentations or omissions, Lead Plaintiff and

 other members of the Class were ignorant of their falsity, and believed them to be true. Had

 Lead Plaintiff and other members of the Class and the marketplace known the truth regarding



                                                  52
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 57 of 61 PageID: 263



 Conduent, which was not disclosed by Defendants, Lead Plaintiff and other members of the

 Class would not have purchased Conduent common shares, or, would not have done so at the

 artificially inflated prices which they paid.

         226.    As a direct and proximate result of the Defendants’ wrongful conduct, Lead

 Plaintiff and other members of the Class suffered damages in connection with their respective

 purchases and sales of Conduent common stock during the Class Period.

         227.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

 Act and Rule 10b-5 promulgated thereunder.

                                                 COUNT II

     VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE ACT AGAINST THE
                       INDIVIDUAL DEFENDANTS

         228.    Lead Plaintiff repeats and realleges each and every allegation contained above as

 if set forth fully herein.

         229.    The Individual Defendants acted as controlling persons of Conduent within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

 positions, and their ownership and contractual rights, participation in or awareness of the

 Company’s operations or intimate knowledge of the false statements filed by the Company with

 the SEC and disseminated to the investing public, the Individual Defendants had the power to,

 and did, directly or indirectly, influence or control the decision-making of the Company,

 including the content and dissemination of the various statements that Lead Plaintiff contends are

 false and misleading. The Individual Defendants were provided with or had unlimited access to

 copies of the Company’s reports, press releases, public filings and other statements alleged by

 Lead Plaintiff to be false and misleading prior to or shortly after these statements were issued




                                                    53
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 58 of 61 PageID: 264



 and had the ability to prevent the issuance of these statements or cause the statements to be

 corrected.

        230.     Additionally, the Individual Defendants had direct and supervisory involvement

 in the day-to-day operations of the Company and, therefore, are presumed to have had the power

 to control or influence the conduct giving rise to the securities violations as alleged herein, and

 exercised the same.

        231.     As set forth above, Defendants violated Section 10(b) and Rule 10b-5 by their

 acts or omissions as alleged in this Complaint. By virtue of their positions as controlling

 persons, the Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act.

        232.     As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiff

 and other members of the Class suffered damages in connection with their purchases of securities

 during the Class Period.

        233.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

 Exchange Act.

                                     PRAYER FOR RELIEF

        A.       Determining that this action is a proper class action and certifying Lead Plaintiff

 as class representative under Rule 23 of the Federal Rules of Civil Procedure;

        B.       Awarding damages in favor of Lead Plaintiff and other Class members against

 Defendants, jointly and severally, for all damages sustained as a result of Defendants’ violations

 of the Securities Exchange Act of 1934, in an amount to be proven at trial, including interest

 thereon;

        C.       Awarding Lead Plaintiff and the Class their reasonable costs and expenses

 incurred in this action, including counsel fees and expert fees; and



                                                  54
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 59 of 61 PageID: 265



       D.     Awarding such other and further relief as the Court may deem just and proper.

                                JURY TRIAL DEMANDED

       Lead Plaintiff hereby demands a trial by jury.



 Dated: September 13, 2019                       LAW OFFICES OF JAN MEYER
                                                 & ASSOCIATES, P.C.

                                                 /s/ Richard Elem
                                                 Richard Elem, Esq.
                                                 1029 Teaneck Road, Second Floor
                                                 Teaneck, New Jersey 07666
                                                 Telephone: (201)-862-9500
                                                 Email: relem@janmeyerlaw.com

                                                 Liaison Counsel for Lead Plaintiff and the
                                                 Proposed Class

                                                 BERNSTEIN LIEBHARD LLP
                                                 Stanley D. Bernstein
                                                 Michael S. Bigin
                                                 Peter J. Harrington
                                                 10 East 40th Street
                                                 New York, NY 10016
                                                 Telephone: (212) 779-1414
                                                 Facsimile: (212) 779-3218
                                                 Email: bernstein@bernlieb.com
                                                          bigin@bernlieb.com
                                                          pharrington@bernlieb.com

                                                 THORNTON LAW FIRM LLP
                                                 Guillaume Buell
                                                 1 Lincoln Street
                                                 Boston, MA 02111
                                                 Telephone: (617) 531-3933
                                                 Email: gbuell@tenlaw.com

                                                 Co-Lead Counsel for Lead Plaintiff and the
                                                 Proposed Class




                                               55
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 60 of 61 PageID: 266



                                        WOLF POPPER LLP
                                        Robert C. Finkel
                                        Joshua W. Ruthizer
                                        845 Third Avenue
                                        New York, NY 10022
                                        Telephone: (212) 759-4600
                                        Email: rfinkel@wolfpopper.com

                                        Additional Counsel for Lead Plaintiff and the
                                        Proposed Class




                                      56
Case 2:19-cv-08237-SDW-SCM Document 18 Filed 09/13/19 Page 61 of 61 PageID: 267



                                CERTIFICATE OF SERVICE

        I, Richard Elem, hereby certify that on September 13, 2019, a true and correct copy of the
 annexed AMENDED CLASS ACTION COMPLAINT was served in accordance with the
 Federal Rules of Civil Procedure with the Clerk of the Court using the CM/ECF system, which
 will send a notification of such filing to all parties with an email address of record who have
 appeared and consented to electronic service in this action.


 Dated: September 13, 2019                        /s/Richard Elem
                                                  Richard Elem




                                                57
